DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/21 has been entered.
	
Response to Amendment
The amendment filed on 10/28/21 has been entered. Claims 1-20 remain pending in the application.

Allowable over Prior Art
Regarding 35 USC 102/103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as similarly recited in claims 1, 11, 19. That is, the prior art fails to disclose the combination of “identifie[s] concrete function calls by concrete functions during the execution of the computer program, and concrete types employed by the concrete function calls, create[s] a raw flow graph based on a dataflow analysis of the concrete function calls, wherein the raw flow graph comprises nodes representing the concrete functions and edges representing the concrete types, select[s] a source data ontology, from a group of source data ontologies, that corresponds to a subject matter domain of the computer program, and transform[s] the raw flow graph into a semantic flow graph based on the source data 
		
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
similar
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a system, comprising: a memory that stores computer-executable components; and a processor, operatively coupled to the memory, that executes the computer-executable components, the computer-executable components comprising: a graph component that: monitors execution of a computer program; identifies concrete function calls by concrete functions during the execution of the computer program, and concrete types employed by the concrete function calls, creates a raw flow graph based on a dataflow analysis of the concrete function calls, wherein the raw flow graph comprises nodes representing the concrete functions and edges representing the concrete types, selects a source data ontology, from a group of source data ontologies, that corresponds to a subject 
The limitations of monitors execution of a computer program; identifies concrete function calls by concrete functions during the execution of the computer program, and concrete types employed by the concrete function calls, creates a raw flow graph based on a dataflow analysis of the concrete function calls, wherein the raw flow graph comprises nodes representing the concrete functions and edges representing the concrete types, selects a source data ontology, from a group of source data ontologies, that corresponds to a subject matter domain of the computer program, and transforms the raw flow graph into a semantic flow graph based on the source data ontology, comprising: transform the concrete functions of the nodes into abstract functions of the source data ontology, and transform the concrete types of the edges into abstract types of the source data ontology, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components.  That is, other than reciting “a graph component that:” nothing in these claim elements preclude these step 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a system, comprising: a memory that stores computer-executable components; and a processor, operatively coupled to the memory, that executes the computer-executable components, the computer-executable components comprising: a graph component…; and a query component that searches one or more semantic flow graphs to determine a subset of information of the one or more semantic flow graphs that is responsive to a query, wherein the one or more semantic flow graphs comprise the semantic flow graph. The memory, computer-executable components, graph component, and query component are all recited at a high-level of generality (i.e., as a generic computer components performing generic 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of …searches one or more semantic flow graphs to determine a subset of information of the one or more semantic flow graphs that is responsive to a query, wherein the one or more semantic flow graphs comprise the semantic flow graph, which is a mere data gathering step, represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. This additional element is not sufficient to overcome the essentially mental nature of these claims, as they recite the use of 
Claim 11 recites a computer-implemented method, comprising: monitoring, by a system operatively coupled to a processor, execution of a computer program; identifying, by the system, concrete function calls by concrete functions during the execution of the computer program, and concrete types employed by the concrete function calls ; creating, by the system, a raw flow graph based on a dataflow analysis of the concrete function calls, wherein the raw flow graph comprises nodes representing the concrete functions and edges representing the concrete types; selecting, by the system, a source data ontology, from a group of source data ontologies, that corresponds to a subject matter domain of the computer program; transforming, by the system, the raw flow graph into a semantic flow graph based on the source data ontology, comprising: transforming the concrete functions of the nodes into abstract functions of the source data ontology, and transforming the concrete types of the edges into abstract types of the source data ontology; and searching, by the system, one or more semantic flow graphs to determine a subset of information of the one or more semantic flow graphs that is responsive to a query, wherein the one or more semantic flow graphs comprise the semantic flow graph.
The limitations of monitoring, by a system operatively coupled to a processor, execution of a computer program; identifying, by the system, concrete function calls by concrete functions during the execution of the computer program, and concrete types employed by the concrete function calls; creating, 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a system, comprising: a memory that stores computer-executable components; and a processor, operatively coupled to the memory, that executes the computer-executable components, the computer-executable components comprising: a graph component…; and a query component that searches one or more semantic flow graphs to determine a subset of information of the one or more semantic flow graphs that is responsive to a query, wherein the one or more semantic flow graphs comprise the semantic flow graph. The memory, computer-executable components, graph component, and query component are all recited at a high-level of generality (i.e., as a generic computer components performing generic computer functions of generating and querying data graphs). The additional element of …searches one or more semantic flow graphs to determine a subset of information of the one or more semantic flow graphs that is responsive to a query, wherein the one or more semantic flow graphs comprise the semantic flow graph is insignificant extra-solution activity and represents a mere data gathering step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect 
Claim 19 recites a computer program product that facilitates semantic querying, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a processor to cause the processor to: monitor execution of a computer program; identify concrete function calls by concrete functions during the execution of the computer program, and concrete types employed by the concrete function calls; create a raw flow graph based on a dataflow analysis of the concrete function calls, wherein the raw flow graph 
The limitations of monitor execution of a computer program; identify concrete function calls by concrete functions during the execution of the computer program, and concrete types employed by the concrete function calls; create a raw flow graph based on a dataflow analysis of the concrete function calls, wherein the raw flow graph comprises nodes representing the concrete functions and edges representing the concrete types; selecting a source data ontology, from a group of source data ontologies, that corresponds to a subject matter domain of the computer program; transform create a semantic flow graph based on the source data ontology applied to the data accessed by the computer program and a data science ontology applied to the raw flow graph into a semantic flow graph based on the source data ontology, comprising: transform 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a computer readable storage medium; and a processor; and search one or more semantic flow graphs to determine a subset of information of the one or more semantic flow graphs that is responsive to a query, wherein the one or more semantic flow graphs 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of and search one or more semantic flow graphs to determine a subset of information of the one or more semantic flow graphs that is responsive to a query, wherein the one or more semantic flow graphs comprise the semantic flow graph, which is a mere data gathering step, represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 
Claims 2-10, 12-18, 20 depend on claims 1, 11, 19 and include all the limitations of claims 1, 11, 19. Therefore, claims 2-10, 12-18, 20 recite the same abstract idea of generating semantic flow graphs practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two.
Claim 2 recites the additional limitations of wherein information of the semantic flow graph relates to a set of data analyses regarding the concrete functions. These additional elements further represent the mental process step as in claim 1, and the claim additionally recites that the information is the semantic flow graphs relates to a set of data analyses regarding the set of subjects and that it is a semantic representation of the the data accessed by the computer program and the operation of the computer program. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 2 recites an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with 
Claim 3 recites the additional limitations of wherein the subset of information of the one or more semantic flow graphs relates to a concrete function of the concrete functions, wherein the subset of information of the one or more semantic flow graphs comprises a portion of data of the set of data analyses, and wherein the query component determines that the portion of data of the set of data analyses is responsive to the query. The additional elements of wherein the subset of information of the one or more semantic flow graphs relates to a subject of the set of subjects, wherein the subset of information of the one or more semantic flow graphs comprises a portion of data of the set of data analyses further represents the mental process step as in claim 1, and the claim additionally recites that the subset of information relates to a subject of the set of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of and wherein the query component determines that a portion of data of the set of data analyses represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, this limitation represents well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 
Claims 4, 13 recite the additional limitations of wherein the computer-executable components further comprise an ontology component that generates the source data ontology comprising concepts and annotations associated with the abstract functions, wherein the concepts of the abstract functions are determined from a data set relating to the abstract functions, wherein the concepts comprise a concept and the annotations comprise an annotation, wherein the annotation maps defined data of the data set to the concept, and wherein the annotation indicates a translation of a concrete function of the raw flow graph into an abstract function of the semantic flow graph. This judicial exception is not integrated into a practical application. The additional element represent a further mental process step of mentally generating an ontology comprising concepts and annotations determined from the data set which map defined data of the data set to a concept and indicate a translation of a raw flow graph into an abstract function of the semantic flow graph. The claim additionally recites conventional computing components (ontology component) which performs conventional computing tasks. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Further, the conventional computing devices are not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the computer-executable components further comprise an ontology component that generates the source data ontology comprising concepts and annotations associated with the abstract functions, wherein the concepts of the abstract functions are determined from a data set relating to the abstract functions, wherein the concepts comprise a concept and the annotations comprise an annotation, wherein the annotation maps defined data of the data set to the concept, and wherein the annotation indicates a translation of a concrete function of the raw flow graph into an abstract function of the semantic flow graph further recites the abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 5 is not patent eligible.
Claims 5-6, 14 similarly recite the additional limitations of wherein the source data ontology describes at least one data source and at least one type of data on which a defined algorithm relating to at least one abstract function of the 
The limitations of wherein the source data ontology describes at least one data source and at least one type of data on which a defined algorithm relating to at least one abstract function of the set of abstract functions operates; wherein the ontology component further: determines characteristics of a group of data, a type of data, and data domain information relating to a data analysis; and generates the ontology based on the characteristics, wherein the data domain information relates to a data domain, as drafted, are processes that, under its broadest reasonable interpretation, merely covers a mental process because it can be accomplished within the human mind, and therefore, falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 5-6, 14 further recites an abstract idea.
Claim 7-9, 15-16, 18 recites the additional limitations of wherein, in response to the query, the query component determines a summary of a corpus of data analyses relating to at least one abstract function of the set of abstract functions based on a result of the searching of the one or more semantic flow graphs, and wherein the subset of information of the one or more semantic flow 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of wherein, in response to the query, the query component determines a summary of a corpus of data analyses relating to at least one abstract function of the set of abstract functions based on a result of the searching of the one or more semantic flow graphs, and wherein the subset of information of the one or more semantic flow graphs comprises the summary of the corpus of data analyses; wherein, in response to the query, the query component determines a subset of data analyses that have a property in common based on a result of the searching of the one or more semantic flow graphs, and wherein the subset of 
Claims 10, 17 recites the additional limitation of wherein the graph component creates the semantic flow graph to be independent of a library employed to implement the computer program. This additional limitation further describes conventional computing components performing conventional computing tasks such as retrieving and storing data (within raw flow graphs) in an independent manner. The use of conventional computing components for performing conventional computing tasks would not implement the abstract idea 
Claims 12, 20 similarly recite the additional limitations of wherein information of the semantic flow graph relates to a set of data analyses regarding the  concrete functions, wherein the subset of information of the one or more semantic flow graphs relates to at least one concrete function of concrete functions and comprises a portion of data of the set of data analyses, and wherein the computer-implemented method further comprises, in response to the searching of the one or more semantic flow graphs, determining, by the system, that the portion of data of the set of data analyses is responsive to the query. The additional elements of wherein the semantic flow graph is a semantic representation of the analysis that operates on the data set, wherein information of the semantic flow graph relates to a set of data analyses regarding the set of subjects, wherein the subset of information of the one or more semantic flow graphs relates to at least one subject of the set of subjects and comprises a portion of data of the set of data analyses further represents the mental process step as in claim 11, and the claim additionally recites that the subset of information relates to a subject of the set of subjects and that it comprises a portion of data of the set of data analyses. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein information of the semantic flow graph relates to a set of data analyses regarding the  concrete functions, wherein the subset of information of the one or more semantic flow graphs relates to at least one concrete function of concrete functions and comprises a portion of data of the set of data analyses, and wherein the computer-implemented method further comprises, in response to the searching of the one or more semantic flow graphs, determining, by the system, that the portion of data of the set of data analyses is responsive to the query represents well-understood, routine, conventional activity previously known 


Response to Arguments
The following is in response to the amendment filed on 10/28/21.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pg. 11-12, applicant argues that the instant claims are similar to claim 2 in example 37 of the Subject Matter Eligibility guidance.
In response to the preceding argument, examiner respectfully submits that the creating of raw flow graphs and transforming of the raw flow graphs into semantic flow graphs based on an ontology is not similar to the determining of the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time. That is, the instinct claims do not similarly “require a processor accessing computer memory indictive of application usage”.

In response to the preceding argument, examiner respectfully submits that the monitoring of a computer program and identifying of concrete function calls and types could be accomplished by a person observing the function calls being executed by a program and analyzing them in order to identify them as well as determine concrete types.
Regarding 35 USC 101, on pg. 12, applicant argues that the instant claims are similar to example 42, claim 1 of the Subject Matter Eligibility Guidance.
In response to the preceding argument, examiner respectfully submits that the claims do not mention or even suggest “…converting updated information that was input by a user in a non-standardized form to a standardized format” nor do they provide any improvements such as “allowing remote user to share information in real time…”. Further, the “transforming raw flow graphs comprising nodes representing the concrete functions and edges representing the concrete types into semantic flow graph with a standardized format of abstract function calls and abstract types that can be effectively searched” does not provide any sort of improvement, and therefore, does not appear to implement the judicial exception into a practical application as suggested by the applicant.

Conclusion

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bucuvalas (US 2016/0170859) discloses graphically representing programs including data flows;
Iyer (US 2020/0125732) discloses the representing of program flow using a control flow graph.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169